TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-02-00203-CV



   Copperas Cove, L.L.C., d/b/a Hill Country Rehabilitation and Nursing Center; Epic
             Healthcare Management Company; Leigh E. Ingram, L.V.N.;
                        and Debbie Deaton, L.V.N., Appellants

                                                v.

     Phillip Lavalis, Individually and as Representative of the Estate of Rose Bonton;
                             and Rosemary Watson, Appellees



     FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
          NO. 183,293-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



              Appellants Copperas Cove, L.L.C., d/b/a Hill Country Rehabilitation and Nursing

Center; Epic Healthcare Management Company; Leigh E. Ingram, L.V.N.; and Debbie Deaton,

L.V.N., have filed a motion to dismiss the appeal. Appellees agree to the motion. Accordingly, we

grant the motion and dismiss the appeal. Tex. R. App. P. 42.1.




                                              Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellants’ Motion

Filed: April 18, 2001
Do Not Publish




                 2